Order entered September 28, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00800-CV

                          SHIRLEY RUTH ALBERTS, Appellant

                                             V.

                           LOU ANN RICHARDSON, Appellee

                     On Appeal from the 303rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-15-18153

                                          ORDER
       We REINSTATE this appeal.

       We GRANT the August 12, 2016 motion of the Dallas County District Clerk for an

extension of time to file the clerk’s record and extend the time to OCTOBER 28, 2016.

                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE